Title: From George Washington to Colonel Rufus Putnam, 11 April 1778
From: Washington, George
To: Putnam, Rufus



Sir,
Head Quarters Valley Forge. 11th April 1778

I have been favored with yours of the 10th Feby & 12th March to which I should have replied sooner had I not been taking some steps to inquire whether the rank of Colo. of Engineers conferred upon you August 12th 1776 would entitle you to take rank in the Massachusets line as from that time. I am inclined to think it would give great dissatisfaction to those Colonels who were elder Lieut. Colos. than you were. They allow that you have rank in the great line of the Army from the date of your appointment as Colo. of Engineers, but in the line of Massachusets they contend that you only rank from the time you were appointed to the Command of a Regiment by the State. There were so

many of the Field Officers absent who are interested in the settlement of this matter that a Board of Genl Officers who met to determine it could not effect it to their satisfaction, and I therefore wish that you would let your claim rest until it can be more fully discussed. I am Sr Your most Obet St

Go: Washington

